Citation Nr: 9912706	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  98-00 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in
Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death, amyotrophic lateral sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to September 
1975.  He died in July 1997.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center in  
Sioux Falls, South Dakota (RO) which denied service 
connection for the veteran's cause of death.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The cause of death as stated on the veteran's death 
certificate was Lou Gehrig['s] Disease, medically known as 
amyotrophic lateral sclerosis.

3.  At the time of his death, the veteran was service 
connected for incisional hernia of the right upper quadrant, 
evaluated as 10 percent disabling.  Noncompensable ratings 
were in effect for fracture of the right calcaneus, pilonidal 
cyst, and scars of the right eyebrow, forehead, left 
forefinger, left buttocks, palmar surface, right long and 
ring fingers and middle phalanx of the left long finger.

4.  The medical evidence does not show that the underlying 
cause of death from ALS was linked to his period of active 
service.  

5.  Nor is there competent medical evidence to suggest that 
any of the veteran's service-connected disabilities caused or 
contributed substantially or materially to the veteran's 
death.


CONCLUSION OF LAW

The veteran's cause of death, amyotrophic lateral sclerosis, 
was not incurred in service or any applicable presumptive 
period, and was not aggravated by service.  Nor did his 
service-connected disabilities cause or contribute 
substantially or materially to his death.  38 U.S.C.A. §§  
1101, 1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty, or manifested to a compensable degree within one year 
following service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  
In a claim for Dependency and Indemnity Compensation (DIC) 
benefits, such as the instant matter, service connection for 
the cause of the veteran's death may be granted if a disorder 
incurred in or aggravated by service caused, hastened, or 
contributed substantially or materially toward death.  
38 U.S.C.A. § 1310(b) (West 1991); 38 C.F.R. § 3.312 (1998).  
A service-connected disability is the principal cause of 
death if it singly or jointly with some other conditions, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
service-connected disability is a contributory cause of death 
if it contributed substantially or materially, combined with 
other causes, and aided or lent assistance toward death.  
38 C.F.R. § 3.312(c).

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the appellant has presented a 
claim which is not implausible when her contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.  
Although the appellant's representative argues that the VA 
should have obtained the veteran's employment records from 
the period of 1976 to 1982 when the veteran worked as a peace 
officer, the Board finds that the RO requested that the 
veteran provide relevant evidence in a February 1997 letter 
in a conjunction with the veteran's then-pending claim for 
service connection for ALS.  Furthermore, any records from a 
period of time at least 15 years prior to the earliest 
manifestation of the veteran's amyotrophic lateral sclerosis 
would be unlikely to contain information relevant to the 
appellant's claim.

At the time of his death, service connection was in effect 
for an incisional hernia of the right upper quadrant, 
evaluated as 10 percent disabling.  Noncompensable ratings 
were in effect for fracture of the right calcaneus, pilonidal 
cyst, and scars of the right eyebrow, forehead, left 
forefinger, left buttocks, palmar surface, right long and 
ring fingers and middle phalanx of the left long finger.  
Nothing in the record suggests that these disabilities caused 
or contributed to the veteran's death; nor has the appellant 
contended that such a relationship exists.

The cause of death stated on the veteran's death certificate 
is Lou Gehrig['s] Disease, medically known as amyotrophic 
lateral sclerosis (ALS).  The claims file contains medical VA 
outpatient and hospitalization treatment records dating back 
to 1982 through the veteran's death in July 1997.  The 
veteran was given the first preliminary diagnosis of ALS at 
the Minneapolis VA medical center in January 1997, based on 
an analysis of his symptoms and various studies used to rule 
out other neurological disorders.  There is no evidence in 
the service medical records or elsewhere indicating that this 
disease began during active service or within any applicable 
presumptive period.  The appellant argues that the veteran's 
ALS was due to his assignment during service on Guam, 
Marianna Islands.  The claims file contains articles 
regarding the prevalence of one form of ALS among the 
Chamorro people who are native to Guam.  The record shows 
that the veteran was stationed in Guam for periods during his 
active service.  The claims file also contains a February 
1997 letter from the veteran's VA primary care physician, who 
stated that ALS is common on Guam, that it has been observed 
that people leaving Guam have a higher prevalence of 
incurrence of ALS, and that the veteran's stays in Guam could 
have caused the ALS to develop.

The Board sought an expert medical opinion to evaluate 
whether it was at least as likely as not that the veteran's 
ALS was etiologically linked to his service in Guam.  The 
responsive opinion, signed by a VA staff neurologist, states 
that it is not likely that the veteran's terminal illness and 
death were service connected.  The neurologist questioned the 
diagnosis of ALS, noting that the only documentation of an 
ALS diagnosis was the discharge note from the January 1997 
hospitalization in which the diagnosis was "Probable ALS".  
According to the neurologist's opinion, the claims file does 
not contain any conclusive determination of an ALS diagnosis 
because of the veteran's prior stroke, which complicated the 
findings, and because the electromyography examination did 
not fulfill currently recognized diagnostic criteria for ALS.  
Furthermore, the neurologist found the death certificate 
lacking in that it states the cause of death to be "Lou 
Gehrig['s] Disease", which is a colloquialism rather than 
the medically correct term of "Amyotrophic Lateral 
Sclerosis", and in that it does not state the immediate 
cause of death, usually respiratory failure or aspiration 
pneumonia in an ALS patient.  Finally, there was no autopsy 
performed to confirm diagnosis.

The VA neurologist went on to explain that even if diagnosis 
of ALS were presumed, the neuropathalogy of Guam ALS syndrome 
is distinct from the typical sporadic ALS found in the U.S.  
There is no evidence in the record that the veteran 
manifested symptoms typically associated with the distinctive 
strain of ALS found on Guam, including Parkinsonism and 
dementia.  The neurologist noted that large numbers of U.S. 
troops have been stationed on Guam but there is only a single 
published report of Guam ALS-Parkinsonism syndrome in a U.S. 
veteran.  Finally, the neurologist referenced a study of 
10,000 U.S. construction workers stationed in Guam for over 
one year who did not have a higher incidence of ALS than the 
general U.S. population.

In a cause of death case, the determinative issue is whether 
the cause of the veteran's death can be linked to his period 
of active service.  Because this issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  The 
cumulative medical evidence relating to whether a the 
veteran's cause of death is linked to his service in Guam is 
an opinion from the veteran's primary care physician, who is 
not a neurologist, stating that service in Guam "could have 
caused the ALS to develop" and the opinion of a neurologist 
that it is not likely that the ALS was service connected.  
The Board finds that the statement of the VA primary care 
physician which suggests a mere possibility of a causal 
relationship between the veteran's service in Guam and ALS is 
heavily outweighed by the well-researched opinion submitted 
by the VA neurologist.  The latter opinion relied on studies 
of ALS in Guam natives and visitors concluding that there was 
no higher prevalence of the Guam ALS-Parkinsonism syndrome 
among people who had spent over a year in Guam.  Furthermore, 
specific knowledge regarding ALS is apparent from the 
neurologist's opinion, whereas such knowledge cannot be 
presumed from the content of the primary care physician's 
opinion.  Because the negative evidence outweighs the 
positive evidence in this case, the benefit of the doubt rule 
is inapplicable.  See 38 U.S.C.A. § 5107(b).

ORDER

Service connection for the veteran's cause of death is 
denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

